DETAILED ACTION
	This Final office action is in response to Applicant’s amendment filed June 30, 2022.  Applicant’s amendment amended claims 1, 3-9, 11-14, and 16-20.  Currently Claims 1-20 are pending.  Claims 1, 9 and 17 are the independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Objection to the Title in the previous office action is withdrawn in response to Applicant's amendment to the Title.
The 35 U.S.C. 101 rejection of claims 1-20 in the previous office action is maintained.
The 35 U.S.C. 112(a) rejection of claims 2-5, 7, 10-13, 15 18 and 19 in the previous office action is maintained.
The 35 U.S.C. 102 rejection of claims 1-20 in the previous office action is withdrawn in response to Applicant's amendments to the claims.
Applicant's amendments to the claims necessitated the new grounds of rejection.



Response to Arguments
Applicant's arguments filed June 30, 2022 have been fully considered but they are not persuasive. Specifically, Applicant argues that the claims are patent eligible under 35 U.S.C. 112(a) as Applicant’s disclosure provides support for Claims 2 and 10 (Specification Paragraphs 30, 31 and 52; Remark:  Second to last paragraph, Page 11); Claims 3, 11, 18 (Specification Paragraphs 44, 52; Remarks:  Last sentence, Page 11); Claims 4 and 12 (Specification Paragraphs 35, 52; First sentence, Page 12); Claims 5, 13 and 19 (Specification Paragraphs 14, 19, 20 and 52; Remarks:  Second Sentence, Page 12; and Claims 7 and 17 (Specification Paragraphs 39-41 and 53; Remarks:  Third Sentence, Page 12). 
Additionally, Applicant argues that the claims are patent eligible under 35 U.S.C. 101 as the claims integrate the abstract idea into a practical application (i.e. improves the management of equipment/farming machines by using digital twin simulations to generate operation plans including recommendations; Remarks:  Last Two Paragraphs, Page 12).

In response to Applicant’s arguments that the claims are patent eligible under 35 U.S.C. 112(a), the examiner respectfully disagrees.  Applicant’s June 30th response failed to include any substantive arguments or mapping of the claimed limitations to Applicant’s disclosure.  Applicant’s remarks, as related to the 35 U.S.C. 112(a) rejection, merely comprise a listing of paragraphs in which Applicant alleges, without explanation, comprise sufficient disclosure to demonstrate support for the invention as claimed.  Examiner addresses each of the listed paragraphs in the rejection below.

In response to Applicant’s arguments that the claims are patent eligible under 35 U.S.C. 101 because the claims are directed to a practical application the examiner respectfully disagrees.
The claims are directed to a well-known business practice – operational planning – in this case generating an ‘operational plan’ and predicted cost for operating a farming machine.  While the claims may represent an improvement to the business process of operational planning (e.g. scheduling farming equipment oil changes) they in no way either claimed or disclosed represent a practical application. 
Under the 2019 Revised Guidance, the claims are evaluated to determine if additional elements that integrate the judicial exception into a practical application (see Manual of Patent Examining Procedure ("MPEP") §§ 2106.05(a)-(c), (e)- (h)).  See 2019 Revised Guidance, 84 Fed. Reg. at 51-52, 55.  A claim that integrates a judicial exception into a practical application applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See 2019 Revised Guidance, 84 Fed. Reg. at 54. 
For example, limitations that are indicative of "integration into a practical application" include:
Improvements to the functioning of a computer, or to any other technology or technical field -  see MPEP § 2106.05(a);
Applying the judicial exception with, or by use of, a particular machine -  see MPEP § 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing -  see MPEP § 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment,  such that the claim as a whole is more than  a drafting effort designed to monopolize the exception - see MPEP § 2106.05(e).

In contrast, limitations that are not indicative of "integration into a practical application" include:
Adding the words "apply it" (or an equivalent) with the judicial exception, or merely include instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP § 2106.05(±);
Adding insignificant extra-solution activity to the judicial exception- see MPEP § 2106.05(g); and
Generally linking the use of the judicial exception to a particular technological environment or field of use - see MPEP 2106.05(h).
See 2019 Revised Guidance, 84 Fed. Reg. at 54-55 ("Prong Two").

In view of the 2019 Revised Guidance, one must consider whether there are additional elements set forth in the claims that integrate the judicial exception into a practical application.  The identified additional non-abstract elements recited in the independent claims are the generic processor, memory, and computer program product.  These generic computer hardware merely performs generic computer functions of receiving, processing and providing data and represent a purely conventional implementation of applicant’s operational planning in the general field of farm machine management and do not represent significantly more than the abstract idea.  See at least MPEP § 2106.05(a) ("Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field").
These recited additional elements are merely generic computer components.  The claims do present any other issues as set forth in the 2019 Revised Guidance regarding a determination of whether the additional generic elements integrate the judicial exception into a practical application.  See Revised Guidance, 84 Fed. Reg. at 55. Rather, the claims on appeal merely use instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea.
The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims no not apply or use the abstract idea in some other meaningful way beyond generally linking the user of the abstract idea to a particular technological environment (i.e. a generic computer) such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea (MPEP 2106.05(e)).  The recited generic computing elements are no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Thus, under Step 2A, Prong Two (MPEP §§ 2106.05(a)-(c) and (e)- (h)), the claims do not integrate the judicial exception into a practical application. 


There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other — a distinction that the Federal Circuit applied in Enfish, in rejecting a § 101 challenge at the first stage of the Mayo/Alice framework because the claims at issue focused on a specific type of data structure, i.e., a self-referential table, designed to improve the way a computer stores and retrieves data in memory, and not merely on asserted advances in uses to which existing computer capabilities could be put. See Enfish, 822 F.3d at 1335-36.  Here the claims simply use a computer as a tool and nothing more.
For the reasons outlined above, that claims 1, 8 and 17 recite a method of organizing human activity, i.e., an abstract idea, and that the additional element recited in the claim beyond the abstract idea (i.e., processor, memory) is no more than a generic computer component used as a tool to perform the recited abstract idea. As such, it does not integrate the abstract idea into a practical application. See Alice Corp., 573 U.S. at 223-24 (“[Wholly generic computer implementation is not generally the sort of ‘additional featur[e]’ that provides any ‘practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.’” (quoting Mayo, 566 U.S. at 77)). Accordingly, we agree with the Examiner that claim 1 is directed to an abstract idea.
Step Two of the Mayo/Alice Framework (2019 Revised Guidance, Step 2B)
Having determined under step one of the Mayo/Alice framework that claim 1 is directed to an abstract idea, we next consider under Step 2B of the Guidance, the second step of the Mayo/Alice framework, whether the claims include additional elements or a combination of elements that provides an “inventive concept,” i.e., whether an additional element or combination of elements adds specific limitations beyond the judicial exception that are not “well-understood, routine, conventional activity” in the field (which is indicative that an inventive concept is present) or simply appends well-understood, routine, conventional activities previously known to the industry to the judicial exception. 2019 Revised Guidance, 84 Fed. Reg. at 56.
Under step two of the Mayo/Alice framework, the elements of each claim are considered both individually and “as an ordered combination” to determine whether the additional elements, i.e., the elements other than the abstract idea itself, “transform the nature of the claim” into a patent-eligible application. Alice Corp., 573 U.S. at 217 (citation omitted); see Mayo, 566 U.S. at 72-73 (requiring that “a process that focuses upon the use of a natural law also contain other elements or a combination of elements, sometimes referred to as an ‘inventive concept,’ sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the natural law itself’ (emphasis added) (citation omitted)).
Here the only additional element recited in claims 1, 8 and 17 beyond the abstract idea is a processor, memory,” i.e., generic computer component. See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). Appellant has not identified any additional elements recited in the claim that, individually or in combination, provides significantly more than the abstract idea.

Examiner notes that it is old and very well-known to:
Utilizing Digital Twin simulations to generate equipment/machine operating plans (e.g. generating predictive/preventive maintenance plans).  Support for this old and well-known fact can be found in at least the following references: Johnson et al., U.S. Patent Publication No. 20190147413 (Figures 18, 19A, 19B; Paragraphs P57, 103, 114, 110, 120); Bongartz et al., U.S. Patent Publication 20190259108 (farm machine/equipment digital twin simulation to suggest predictive maintenance Paragraphs 1610, 2807, 2844);  Kumar et al., U.S. Patent Publication No. 20220063689 Paragraph 456; Figure 38); Abhinav et al., U.S. Patent No 10901834 / U.S. Patent Publication No. 20200293877 (Paragraphs 45, 76, 88; Claim 1); Chiarmonte et al., U.S. Patent No. 11334854 (recommend maintenance tasks and predict costs of ownership; DETX 68,86, 90, 97, 235-242 Figure 11).
Utilizing Digital Twin simulations to generate/recommend operation plan/parameters.  Support for this old and well-known fact can be found in at least the following references:  Lund et al., U.S. Patent Publication No. 20160333855 (Figures 5, 9, 10-11; Paragraphs 57-62); Johnson et al., U.S. Patent Publication No. 20180039249 (Paragraph 69; Claim 32); Laycock et al., U.S. Patent Publication No. 20200103836 (Figure 5; Paragraph 18); Chiarmonte et al., 20190147412/U.S. Patent No. 11334854 (Paragraphs 554, 566, 575, 586); Subramaniyan et al., U.S. Patent No. 10884402 /U.S. Patent Publication No. 20190137983 (Paragraphs 52, 53; Figure 6).





2019 Subject Matter Eligibility Guidance
On January 7th the United States Patent and Trademark Office announced guidance for the application of 35 U.S.C. 112 to computer implemented inventions.  The USPTO’s 2019 Guidance for Examining Computer-Implemented Functional Claim Limitations for Compliance with 35 U.S.C. 112 provides cautionary warnings to patent applicants who describe and claim computer-implemented inventions in only broad, general terms. This new guidance is intended to address the “problem with broad functional claiming without adequate structural support in the specification” and address “when a claim is purely functional in nature rather than reciting with any specificity how the claimed function is achieved.”
Of particular note to the instant application are at least the following statements within the 2019 guidance:
Even if a claim is not construed as a means-plus function limitation under 35 U.S.C. § 112(f), computer-implemented functional claim language must still be evaluated for sufficient disclosure under the written description and enablement requirements of 35 U.S.C. § 112(a). As explained in further detail below, a specification must describe the claimed invention in sufficient detail (e.g., by disclosure of an algorithm) to establish that the applicant had possession of the claimed invention as of the application filing date. Additionally, any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. (Page 15)
The Federal Circuit explained that “[t]he test for the sufficiency of the written description ‘is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.’” Id. at 682 (quoting Ariad, 598 F.3d at 1351). The Federal Circuit emphasized that “[t]he written description requirement is not met if the specification merely describes a ‘desired result.’” Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). Thus, in applying this standard to the computer implemented functional claim at issue, the Federal Circuit stated that “[t]he more telling question is whether the specification shows possession by the inventor of how [the claimed function] is achieved.” Vasudevan, 782 F.3d at 683.  (Page 16)
In order to satisfy the written description requirement set forth in 35 U.S.C. § 112(a), the specification must describe the claimed invention in sufficient detail such that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. For instance, the specification must provide a sufficient description of an invention, not an indication of a result that one might achieve. (Page 17)
When examining computer-implemented, software-related claims, examiners should determine whether the specification discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary (5th ed., 2002). Applicant may “express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.” Finisar, 523 F.3d at 1340 (internal citation omitted).  It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83. If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 U.S.C. § 112(a) for lack of written description must be made. See MPEP § 2161.01, subsection I. (Page 19)
The Federal Circuit has repeatedly held that the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. See Trs. of Bos. Univ., 896 F.3d at 1364 (Page 21)
The announcement of the new guidance as well as details of the 2019 Revised Patent Subject Matter Eligibility Guidance can be found here https://www.uspto.gov/about-us/news-updates/us-patent-and-trademark-office-announces-revised-guidance-determining-subject 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 3-5, 7, 10, 11-13, 15, 18, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding claims 2 and 10, the claims recite “providing a product recommendation based on one or more recommendation factors” wherein Applicant’s specification does not provide a sufficient description to show possession of the invention.  Specifically, Applicant’s specification fails to provide a specific algorithm, models, flow-charts, steps, processes or the like for at least the determining a product recommendation much alone providing a product recommendation as claimed. Applicant’s specification only describes an indication of a result that one might achieve. This is insufficient to show possession or enablement under 35 U.S.C. 112.

While specification Paragraphs 30 and 52 discuss at a very high level of generality that the processor/system may provide a product recommendation based on recommendation factors which are either automatically set by the system/processor or selected by a user this brief mention of an generating a product recommendation utilizing factors is insufficient to show possession of the invention as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
Similarly Specification Paragraph 31 discloses a user selecting recommendation factors but fails to disclose a specific algorithm, technique, approach, or the like for actually generating a product recommendation based on recommendation factors as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
Specification Paragraph 53 discloses, briefly, product a product recommendation based on a revised cost of ownership however this paragraph like the remainder of Applicant’s disclosure fails to disclose a specific algorithm, method, technique, flow-chart or the like that would enable one to program a computer to generate and then provide a product recommendation as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
Further, the structure corresponding to claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function. 
It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83.
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly, Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of “providing a product recommendation based on one or more recommendation factors” as claimed nor the claimed embodiment as a whole.
While Applicant’s specification appears to suggest some potential capabilities of the claimed system/method, the Specification merely lists potential features and fails to disclose any specific method, mechanism, process, algorithm, or example for how to perform any of the claimed steps much alone the combination of the steps as claimed. Applicant’s specification simply represents a wish list of potential system/device capabilities without any disclosure as to HOW those wished for capabilities are actually performed or implemented (e.g. HOW to generating much alone provide a product recommendation or HOW a product recommendation is or is not related to the digital twin simulation).
The Federal Circuit explained that “[t]he test for the sufficiency of the written description ‘is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.’” Id. at 682 (quoting Ariad, 598 F.3d at 1351). The Federal Circuit emphasized that “[t]he written description requirement is not met if the specification merely describes a ‘desired result.’” Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). Thus, in applying this standard to the computer implemented functional claim at issue, the Federal Circuit stated that “[t]he more telling question is whether the specification shows possession by the inventor of how [the claimed function] is achieved.” Vasudevan, 782 F.3d at 683.  
It is noted that the written description requirement under 112(a) is not satisfied by stating that one of ordinary skill in the art could devise an algorithm to perform the specialized programmed functions. For written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. An original claim may lack written description when the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).
Accordingly, Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of “providing a product recommendation based on one or more recommendation factors” as claimed.

Regarding claims 3, 11 and 18, the claims recite “generating an operating plan for the farming machine based on digital twin simulation wherein the operating plan includes recommended usage parameters for use of the farming machine” wherein Applicant’s specification does not provide a sufficient description to show possession of the invention.  Specifically, Applicant’s specification fails to provide a specific algorithm, models, flow-charts, steps, processes or the like for at least the generating an operating plan for a farming machine much alone generating an operation plan based on a digital twin simulation as claimed. Applicant’s specification only describes an indication of a result that one might achieve. This is insufficient to show possession or enablement under 35 U.S.C. 112.
Specification Paragraph 32 discloses, in two sentences, that the invention may generating an operating plan based on a digital twin simulation however this very brief paragraph fails to discuss at any level of detail HOW the system is programmed to automatically generating an operating plan (e.g. maintenance schedule/frequency) for any farming machine based on a digital twin simulation.  This brief mention of an generating an operating plan is insufficient to show possession of the invention as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
Similarly, Specification Paragraph 33 discloses that the invention may generate an operation plan/plan of action that details conditions under which the product is to be used and which the user maybe able to control.  However, this short paragraph fails to disclose a specific algorithm, technique, approach, or the like for actually generating operation/operating/action plan of any kind much alone one based on a digital twin simulation of a farming machine as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
Specification Paragraph 35 discloses short list of potential elements of an operating plan (e.g. oil change frequency, oil gear timing, etc.) without any discussion as to HOW these maintenance tasks and their corresponding intervals/timings are determine.  Nor is there any discussion as to how these example operating plans can be determined based on a digital twin simulation of any farming machine of any kind. Applicant’s disclosure fails to disclose a specific algorithm, method, technique, flow-chart or the like that would enable one to program a computer to generate a farming machine operating plan based on a digital twin simulation as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
Specification Paragraphs 36 and 38 discloses that the invention may revise an operating plan based on monitored conditions without any discussion at any level HOW to generate an operating plan for any farming machine much alone how to revise an operating plan based on any or all ‘monitored conditions’.
Specification Paragraph 49 discloses that a plan of action maybe generated that details usage parameters, however this paragraph like the remainder of Applicant’s disclosure fails to disclose a specific algorithm for generating an operating plan of any kind much alone generating a farming machine operating plan for any farming machine of any kind utilizing a digital twin simulation as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
Specification Paragraph 44 discloses that the invention may receive monitored conditions/performance data including how an operating plan was put into effect and whether the recommended usage parameters were complied with.  This paragraph like the remainder of Applicant’s disclosure fails to disclose a specific algorithm for generating an operation plan for farming machine based on a digital twin simulation as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
While Specification Paragraph 52 discloses that the invention generates an operating plan based on the digital twin the paragraph fails to disclose any details as to HOW this desired result is actually performed or achieved.  This paragraph like the remainder of Applicant’s disclosure fails to disclose a specific algorithm for generating an operation plan of any kind much alone generating a farming machine operating plan based on a digital twin simulation as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
Further, the structure corresponding to claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function. 
It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83.
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly, Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of “generating an operating plan for the farming machine based on digital twin simulation wherein the operating plan includes recommended usage parameters for use of the farming machine” as claimed nor the claimed embodiment as a whole.
While Applicant’s specification appears to suggest some potential capabilities of the claimed system/method, the Specification merely lists potential features and fails to disclose any specific method, mechanism, process, algorithm, or example for how to perform any of the claimed steps much alone the combination of the steps as claimed. Applicant’s specification simply represents a wish list of potential system/device capabilities without any disclosure as to HOW those wished for capabilities are actually performed or implemented (e.g. HOW to generate an operating plan for any and all farming machines OR HOW to generate an farming machine operating plan based on a digital twin simulation).
Accordingly, Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of “generating an operating plan for the farming machine based on digital twin simulation wherein the operating plan includes recommended usage parameters for use of the farming machine” as claimed.

Regarding claims 7 and 15, the claims recite “providing a product recommendation based on the revised cost of ownership” wherein Applicant’s specification does not provide a sufficient description to show possession of the invention.  Specifically, Applicant’s specification fails to provide a specific algorithm, models, flow-charts, steps, processes or the like for at least the determining a product recommendation much alone revising a product recommendation based on a revised cost of ownership as claimed. Applicant’s specification only describes an indication of a result that one might achieve. This is insufficient to show possession or enablement under 35 U.S.C. 112.
While specification Paragraphs 30 and 52 discuss at a very high level of generality that the processor/system may provide a product recommendation based on recommendation factors which are either automatically set by the system/processor or selected by a user this brief mention of an generating a product recommendation utilizing factors is insufficient to show possession of the invention as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
Similarly, Specification Paragraph 31 discloses a user selecting recommendation factors but fails to disclose a specific algorithm, technique, approach, or the like for actually generating a product recommendation based on recommendation factors as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
Specification Paragraph 35 (2 sentences) discloses that usage parameters may include a timeframe for a repair/maintenance (e.g. replace engine oil every 4 months).  This paragraph fails to disclose a specific algorithm, method, technique, flow-chart or the like that would enable one to program a computer to generate and then provide a product recommendation as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
Specification Paragraphs 39-41 discloses that the invention may calculate a revise cost of ownership based on a difference between monitored and simulated conditions (e.g. changing engine oil every 2 ½ months vs every 3 months) and that the invention may provide a revised product recommendation based on the revised cost of ownership.  This paragraph, like the remainder of Applicant’s disclosure fails to disclose a specific algorithm, technique, approach, or the like for actually generating a product recommendation based on recommendation factors as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
Specification Paragraph 53 discloses, briefly, product a product recommendation based on a revised cost of ownership however this paragraph like the remainder of Applicant’s disclosure fails to disclose a specific algorithm, method, technique, flow-chart or the like that would enable one to program a computer to generate and then provide a product recommendation as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
Further, the structure corresponding to claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function. 
It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83.
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly, Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of “providing a product recommendation based on the revised cost of ownership” as claimed nor the claimed embodiment as a whole.
While Applicant’s specification appears to suggest some potential capabilities of the claimed system/method, the Specification merely lists potential features and fails to disclose any specific method, mechanism, process, algorithm, or example for how to perform any of the claimed steps much alone the combination of the steps as claimed. Applicant’s specification simply represents a wish list of potential system/device capabilities without any disclosure as to HOW those wished for capabilities are actually performed or implemented (e.g. HOW to generating much alone provide a product recommendation or HOW a product recommendation is or is not related to the digital twin simulation or HOW to revise a product recommendation based on a cost of ownership).
Accordingly, Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of “providing a product recommendation based on the revised cost of ownership” as claimed.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding independent Claims 1, 9 and 17, the claims are directed to the abstract idea of operational planning. This is a process (i.e. a series of steps) which (Statutory Category – Yes –process).  
The claims recite a judicial exception, a method for organizing human activity, operational planning for a machine/equipment (Judicial Exception – Yes – organizing human activity).  Specifically, the claims are directed to generating an ‘operational plan’ and predicted cost for operating a farming machine, wherein operational planning is a fundamental economic practice that falls into the abstract idea subcategories of sales activities and commercial interactions.  See 2019 Revised Guidance, 84 Fed. Reg. at 52.  Further all of the steps of “receiving”, “analyzing”, “simulating”, and “generating” recite functions of the operational planning are also directed to an abstract idea that falls into the abstract idea subcategories of sales activities and commercial interactions.  The steps of simulating anticipated product performance and generating a predicted cost of ownership are also directed to an abstract idea because it is a mathematical concept.  The intended purpose of independent claims 1, 9, and 17 appears to generating an ‘operational plan’ and predicted cost for operating a farming machine.  Accordingly, the claims recite an abstract idea – fundamental economic practice, specifically in the abstract idea subcategories of sales activities and commercial interactions.  The exceptions are the additional limitations of generic computer elements: processor, memory, and computer readable medium having program instructions.  See 2019 Revised Guidance, 84 Fed. Reg. at   52.  Accordingly, the claims recite an abstract idea under Step 2A, Prong One, we proceed to Step 2A, Prong Two. Considering whether the additional elements set forth in the claim integrate the abstract idea into a practical application (See 2019 Revised Guidance, 84 Fed. Reg. at 54-55), the previously identified non-abstract elements directed to generic computing components include:  processor, memory, and computer readable medium having program instructions.  These generic computing components are merely used to receive and process data as described extensively in Applicant’s.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Moreover, when viewed as a whole with such additional elements considered as an ordered combination, the claim modified by adding a generic computer would be nothing more than a purely conventional computerized implementation of applicant's operational planning in the general field of business management and would not provide significantly more than the judicial exception itself.  Note McRo, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299 (Fed. Cir. 2016)), guides: "[t]he abstract idea exception prevents patenting a result where 'it matters not by what process or machinery the result is accomplished."'  837 F.3d at 1312 (quoting O'Reilly v. Morse, 56 U.S. 62, 113 (1854)) (emphasis   added).  The claims are not directed to a particular machine nor do they recite a particular transformation (MPEP § 2106.05(b)).  Additionally, the claims do not recite any specific claim limitations that would provide a meaningful limitation beyond generally linking the use of the judicial exception to a particular technological environment. Nor do the claims present any other issues as set forth in the 2019 Revised Guidance regarding a determination of whether the additional generic elements integrate the judicial exception into a practical application.  See Revised Guidance, 84 Fed. Reg. at 55. Rather, the claims merely use instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea. Thus, under Step 2A, Prong Two (MPEP §§ 2106.05(a)-(c) and (e)- (h)), claims 1-20 do not integrate the judicial exception into a practical application. Regarding the use of the generic (known, conventional) recited processor, memory, and computer readable medium having program instructions," the Supreme Court has held "the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention." Alice, 573 U.S. 208, 223.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea.  The claims as a whole do not recite more than what was well-known, routine and conventional in the field (see MPEP § 2106.05(d)).  In light of the foregoing and under the 2019 Revised Guidance, that each of the claims, considered as a whole, is directed to a patent-ineligible abstract idea that is not integrated into a practical application and does not include an inventive concept.  Accordingly, the claims are not patent eligible under 35 U.S.C. 101.

Additionally, the claims recite a judicial exception, a mental processes, which can be performed in the human mind or via pen and paper (Judicial Exception – Yes – mental process).  
The claimed steps of analyzing historical information to generate a digital twin, simulating anticipated product performance and generating an operating plan all describe the abstract idea.  These limitations as drafted are directed to a process that under its reasonable interpretation covers performance of the steps in the mind but for the recitation of the generic computer components.  Other than the recitation of a processor, memory, and computer readable medium having program instructions nothing in the claimed steps precludes the step from practically being performed in the mind.  The claims do not recite additional elements that are sufficient to amount to significantly more than the abstract idea because the step(s) of receiving user specific information is directed to insignificant pre-solution activity (i.e. data gathering).  The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. (Judicial Exception recited – Yes – mental process).
The claims do not integrate the abstract idea into a practical application.  The processor, memory, and computer readable medium having program instructions are recited at a high level of generality merely performs generic computer functions of receiving and processing data.  The generic processor merely applies the abstract idea using generic computer components.   The elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims no not apply or use the abstract idea in some other meaningful way beyond generally linking the user of the abstract idea to a particular technological environment (i.e. a generic computer) such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea (MPEP 2106.05(e)).  The recited generic computing elements are no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  (Integrated into a Practical Application – No).
As discussed above the additional elements in the claims amount to no more than a mere instruction to apply the abstract idea using generic computing components, wherein mere instructions to apply an judicial exception using generic computer components cannot integrate a judicial exception into a practical application or provide an inventive concept.  For the receiving steps that were considered extra-solution activity, this has been re-evaluated and determined to be well-understood, routine, conventional activity in the field. Applications specification does not provide any indication that the computer/processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is ineligible (Provide Inventive Concept – No).
The claims are ineligible under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Regarding dependent claims 2-8, 10-16 and 18-20, the claims are directed to the abstract idea of generating (calculating) a total cost of ownership and merely further limit the abstract idea claimed in independent claims 1, 9 and 17.  
Claims 2 and 10 further limit the abstract idea by providing a product recommendation (a more detailed abstract idea remains an abstract idea).  Claims 3, 11 and 18 further limit the abstract idea by generating an providing an operating plan (a more detailed abstract idea remains an abstract idea).   Claims 4 and 12 further limit the abstract idea by including a maintenance time frame (a more detailed abstract idea remains an abstract idea). Claims 5, 13, and 19 further limit the abstract idea by revising an operating plan based on monitored conditions (a more detailed abstract idea remains an abstract idea).  Claims 6, 14 and 20 further limit the abstract idea by calculating a revised cost of ownership based on a difference between monitoring and simulation operating conditions (a more detailed abstract idea remains an abstract idea). Claims 7 and 15 further limit the abstract idea by providing a product recommendation based on the revised cost of ownership (a more detailed abstract idea remains an abstract idea).   Claims 8 and 16 further limit the abstract idea by generating a product simulation based on received monitored operation conditions (a more detailed abstract idea remains an abstract idea).   
None of the limitations considered as an ordered combination provide eligibility because taken as a whole the claims simply instruct the practitioner to apply the abstract idea to a generic computer.  

Further regarding claims 1-20, Applicant’s specification discloses that the claimed elements directed to a memory, processor, and non-transitory storage media including computer instructions at best merely comprise generic computer hardware which is commercially available. More specifically Applicant’s claimed features directed to a system do not represent custom or specific computer hardware circuits, instead the terms merely refers to commercially available software and/or hardware. Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly, the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor, etc.). Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a computer implemented method is at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.  
Applicant has not demonstrated that a special purpose machine/computer is required to carry out the claimed invention.  A special purpose machine is now evaluated as part of the significantly more analysis established by the Alice decision and current 35 U.S.C. 101 guidelines.  It involves/requires more than a machine only broadly applying the abstract idea and/or performing conventional functions.

Applicant’s specification discloses that the claimed elements directed to a system, processor, and memory merely comprise generic computer hardware which is commercially available.  More specifically Applicant’s claimed features directed to a system and components do not represent custom or specific computer hardware circuits, instead the term system merely refers to commercially available software and/or hardware.   Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly, the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor).  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a memory, processor, interface or similar generic computer structures which at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., U.S. Patent Publication No. 20190080259 in view of Johnson et al., U.S. Patent Publication No. 20190147413 and further in view of Bongartz et al., U.S. Patent Publication No. 20190259108.

Regarding Claims 1, 9 and 17, Wang et al. discloses a system (processor, memory, instructions/software; Figure 3; Paragraphs 28, 67, 98) and method comprising:
Receiving user specific information about anticipated (expected, predicted, desired, etc.) operating conditions for a machinery/equipment (modeled, target; Paragraphs 69, 70, 86, 87; Figure 4, Element 423);
Analyzing historical information associated with historical operating conditions for the machinery/equipment and historical machinery/equipment (product) performance associated with the historical operating conditions (Figure 1, Element 110; Paragraphs 14, 46, 92) to generate a digital twin (Paragraphs 23-24; Figure 1, Element 114);
	Simulating (calculating, predicting, estimating, forecasting, etc.) anticipated (expected, predicted, forecasted, estimated, projected, etc.) machinery/equipment performance based on the historical information (Paragraphs 18-20, 23, 25, 49, 65, 78, 97) and the anticipated operating conditions utilizing digital twin simulation for the machinery/equipment (Paragraphs 23, 24); and
Generating a predicted cost of ownership of the machinery/equipment based on the simulated anticipated product performance (Paragraphs 14-21, 43, 46, 65), wherein the cost of ownership incorporates costs of one or more components (parts, supplies, materials, assemblies, elements, fuel, etc.) of the machinery/equipment (Paragraphs 28, 78, 97).

While Wang et al. discloses predicting the costs of machine/equipment maintenance/repairs and improving the performance/effectiveness of machines/equipment (e.g. predictive maintenance planning; Paragraph 90) Wang et al. does not disclose generating an operating plan as claimed.

Johnson et al., from the same field of endeavor of operational planning, discloses a system and method comprising:
Receiving user specific information about anticipated operating conditions for a machine/equipment (Paragraphs 8, 84, 87);
Analyzing historical information associated with historical operating conditions for the machine/equipment and historical performance to generate a digital twin (software model) of the machine/equipment (Paragraphs 40-42, 60-61, 68-70, 114, 120; Figures 4, 7; Claim 1; Figure 19, Elements 1930, 1934);
Simulating anticipated machine/equipment performance based on the historical information and a digital twin simulation (Paragraphs 68, 114, 120; Figure 8; Figure 18, Element 1932; Figure 19, Elements 1930, 1934); and
Generating an operating plan including one or more recommendations based on the simulated equipment/machine performance (Figures 19A, 19B; Paragraphs 57, 103, 110, 120).

It would have been obvious to one skilled in the art that the system and method as disclosed by Wang et al. would have benefited from generating recommendations based on simulated performance of a machine/equipment in view of the disclosure of Johnson et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Wang et al. does not strictly limited the intended use of the system/method to ‘farming’ machine(s) as claimed.

Bongartz et al., from the same field of operational planning, discloses a system and method comprising simulating anticipated performance of a farming machine and generating an operating plan including one or more recommendations based on a generated digital twin of the farming machine (e.g. suggest predictive maintenance; Paragraphs 1610, 2807, 2844).

It would have been obvious to one skilled in the art that the system and method as disclosed by Wang et al. and Johnson et al. would have benefited from being utilized to generate an operating plan/recommendations for any of a plurality of machines, machinery and/or equipment, including but not strictly limited to farming machine in view of the disclosure of Bongartz et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Further it is noted that the intended use of the machine (e.g. farming) merely recites non-functional description material and are not functionally involved in the steps recited nor do they alter the recited structural elements.  The recited method steps would be performed the same regardless of the specific intended use of the machine.  Further, the structural elements remain the same regardless of the specific intended use of the machine.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP  2106.

	
Regarding Claims 2 and 10, Wang et al. discloses a system and method further comprising providing a product recommendation based on one or more recommendation factors (Paragraphs 23, 76, 80, 81, 86, 90). 

Regarding Claims 3, 11 and 18, Wang et al. discloses a system and method further comprising:
Generating an operating plan for the product based on the digital twin (Paragraphs 23, 24), wherein the operating plan includes recommended usage parameters for use of the product (optimization options/choices/automatic implementation; Paragraphs 23, 76, 80, 81, 86, 90); and
Providing an operating plan for the product (Figure 4; Element 440; Paragraphs 80, 81).


Regarding Claims 4 and 12, Wang et al. discloses a system and method wherein the usage parameter includes a time frame for maintenance of the product (service timing; Paragraph 8; predictive maintenance; Paragraphs 76, 90).

Regarding Claims 5, 13, and 19, Wang et al. discloses a system and method further comprising:
Monitoring operating conditions of the product in an environment of a user (Figure 4; (Paragraphs 71, 72, 80);
Determining a different between the monitored operating conditions and simulated operating conditions (e.g. true/predicated; Paragraph 50; error detection; Paragraphs 90, 91);
Revising the operating plan for the product based at least in part on the monitored operating conditions (Paragraphs 65, 76, 90, 91).

Regarding Claims 6, 14 and 20, Wang et al. discloses a system and method further comprising:
Monitoring operating conditions of the product in an environment of a user (Figure 4; (Paragraphs 71, 72, 80);
Determining a different between the monitored operating conditions and simulated operating conditions (e.g. true/predicated; Paragraph 50; error detection; Paragraphs 90, 91);
Calculating a revised (updated) cost of ownership of the product based on the difference, wherein the revised cost of ownership incorporates a revised cost of ownership of one or more components of the product (Paragraphs 43, 81).

Regarding Claims 7 and 15, Wang et al. discloses a system and method further comprising providing a product recommendation based on the revised cost of ownership (e.g. optimization options/choices; Paragraphs 23, 80, 81, 86; Figure 4, Element 445).

Regarding Claims 8 and 16, Wang et al. discloses a system and method further comprising:
Receiving data regarding a current condition of the product (Paragraphs 71, 72, 80);
Receiving data regarding monitored operating conditions of the product, monitored product performance and operating conditions to be simulated for the product (Paragraphs 71, 72, 80; Figure 4);
Generating a simulation of the product based on the operating conditions to be simulated, wherein the simulation details one or more of the product performance over a past OR future time period (Paragraphs18-20, 49, 50, 65, 90; Figure 3).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033. The examiner can normally be reached M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623